Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 – 9, respectively, of U.S. Patent No. 11,126,849, in view of Macedo et al. (“Context-Aware Event Recommendation in Event-based Social Networks”, Proceedings of the 9th ACM Conference on Recommender Systems, September 2015 Pages 123–130), hereinafter referred as Macedo.

Regarding claim 1, 
Claim 1 of instant application
Claim 1 of patent 11,126,849
    A method implemented by a computing device, the method comprising: 
receiving, by the computing device, a user schedule; 
detecting, by the computing device, an upcoming appointment from the user schedule; 
identifying, by the computing device, a location based on the upcoming appointment; 
generating, by the computing device, a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using digital images, appointments from a training schedule, and location; and
	outputting, by the computing device, the recommendation in a user interface.
	A method implemented by a computing device, the method comprising: 
receiving, by the computing device, a user schedule; 
detecting, by the computing device, an upcoming appointment from the user schedule; 
generating, by the computing device, a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using digital images and text of appointments from a training schedule of the user; and 
outputting, by the computing device, the recommendation in a user interface.


The claim 1 of instant application discloses each limitation of the claim 1 of patent 11,126,849 except for “identifying, by the computing device, a location based on the upcoming appointment; and the machine-learning model trained using location”. This is obvious in view of Macedo.
In a similar field of endeavor Macedo discloses a method for detecting an upcoming appointment from the user schedule (section 3.2). In addition, Macedo discloses the method comprising identifying, by the computing device, a location based on the upcoming appointment (page 125, section 3.3 “Location-aware”); and the machine-learning model trained using location (page 126, section 3.5, using above mentioned content and location aware factor to train a model to provide a recommendation).
Therefore, it would have been obvious to one of ordinary skill in the art, and identifying, by the computing device, a location based on the upcoming appointment; and the machine-learning model trained using location. The motivation for doing this is that more factors can be involved for the machine learning model to provide better recommendation.

Claims 4 – 9 of instant application are corresponding to claims 4 – 9 of patent 11,126,849, respectively.

Claims 16 and 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 – 5, respectively, of U.S. Patent No. 11,126,849, in view of Penner et al. (US Patent Application Publication 2018/0218433), hereinafter referred as Penner.

Regarding claim 16, 
Claim 16 of instant application
Claim 1 of patent 11,126,849
    A method implemented by a computing device, the method comprising: 
	detecting, by the computing device, an upcoming appointment from a user schedule; 
	determining, by the computing device, a weather condition based on a time associated with the upcoming appointment; 
	generating, by the computing device, a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained a training schedule having training appointments, training digital images, and training weather conditions; and 
	outputting, by the computing device, the recommendation in a user interface.
   A method implemented by a computing device, the method comprising: 
receiving, by the computing device, a user schedule; 
detecting, by the computing device, an upcoming appointment from the user schedule; 
generating, by the computing device, a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using digital images and text of appointments from a training schedule of the user; and 
outputting, by the computing device, the recommendation in a user interface.


The claim 16 of instant application discloses each limitation of the claim 1 of patent 11,126,849 except for “determining, by the computing device, a weather condition based on a time associated with the upcoming appointment; and training weather conditions”. This is obvious in view of Penner.
In a similar field of endeavor Penner discloses a method for cloth recommendation (abstract). In addition, Penner discloses the method comprising determining, by the computing device, a weather condition based on a time associated with the upcoming appointment ([0006, 0026, 0075 – 0077, 0080], claim 34); and training weather conditions ([0075 – 0077, 0080, 0092 - 0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, and determining, by the computing device, a weather condition based on a time associated with the upcoming appointment; and training weather conditions. The motivation for doing this is that more factors can be involved for the machine learning model to provide better recommendation.

Claims 19 – 20 of instant application are corresponding to claims 4 – 5 of patent 11,126,849, respectively.

Claims 10 - 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 - 13 and 15, respectively, of U.S. Patent No. 11,126,849, in view of Macedo and Penner.

Regarding claim 10, 
Claim 10 of instant application
Claim 10 of patent 11,126,849
    A computing device comprising: 
	a processing system; and 
	a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising: 
		detecting an upcoming appointment from a user schedule; 
		identifying a geographic location based on the upcoming appointment; 
	determining a weather condition based on a time and the geographic location associated with the upcoming appointment; 
	generating a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using digital images, appointments from a training schedule, and corresponding weather conditions; and 
	outputting the recommendation in a user interface.
A computing device comprising: 
	a processing system; and 
	a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising: 
		receiving a user schedule; 
		detecting an upcoming appointment from the user schedule; 
	generating a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using: objects included in digital images; times indicating when the digital images are captured; and appointments corresponding to the times the digital images are captured; and 
		outputting the recommendation in a user interface.



	The claim 10 of instant application discloses each limitation of the claim 10 of patent 11,126,849 except for “identifying a geographic location based on the upcoming appointment; determining a weather condition based on a time and the geographic location associated with the upcoming appointment; and trained using corresponding weather conditions”. This is obvious in view of Macedo and Penner.
In a similar field of endeavor Macedo discloses identifying a geographic location based on the upcoming appointment (page 125, section 3.3 “Location-aware”).
Penner discloses determining a weather condition based on a time and the geographic location associated with the upcoming appointment ([0006, 0026, 0075 – 0077, 0080], claim 34); and trained using corresponding weather conditions ([0075 – 0077, 0080, 0092 - 0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, and identifying a geographic location based on the upcoming appointment; determining a weather condition based on a time and the geographic location associated with the upcoming appointment; and trained using corresponding weather conditions. The motivation for doing this is that more factors can be involved for the machine learning model to provide better recommendation.

Claims 11 – 13 and 15 of instant application are corresponding to claims 11 – 13 and 15 of patent 11,126,849, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 10, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo et al. (“Context-Aware Event Recommendation in Event-based Social Networks”, Proceedings of the 9th ACM Conference on Recommender Systems, September 2015 Pages 123–130), hereinafter referred as Macedo, in view of Penner et al. (US Patent Application Publication 2018/0218433), hereinafter referred as Penner.

Regarding claim 1, Macedo discloses a method implemented by a computing device (abstract), the method comprising: 
receiving, by the computing device, a user schedule (page 125, section 3.2 “Content-aware”, an event for a user schedule is received; also page 127, section 4.1.2 talked about event schedule, and retrieve); 
detecting, by the computing device, an upcoming appointment from the user schedule (page 125, section 3.2 “Content-aware”, an event for a user schedule is received/detected; also page 127, section 4.1.2 talked about event scheduled, and retrieved); 
identifying, by the computing device, a location based on the upcoming appointment (page 125, section 3.3 “Location-aware”); 
generating, by the computing device, a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using appointments from a training schedule, and locations (page 126, section 3.5, using above mentioned content and location aware factor to train a model to provide a recommendation; page 127, section 4.1.2 – 4.1.3, for generating recommendations); and 
outputting, by the computing device, the recommendation in a user interface (page 127, section 4.1.2 – 4.1.3, recommendations are ranked and top 10 recommendations are provided/outputted to user).  
However, Macedo fails to explicitly disclose wherein the machine-learning model trained using digital images.  
However, in a similar field of endeavor Penner discloses a method for cloth recommendation (abstract). In addition, Penner discloses the method wherein the machine-learning model trained using digital images ([0075, 0077, 0080, 0092 – 0093, 0096]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and the machine-learning model trained using digital images. The motivation for doing this is that the application of Macedo can be extended that more factors can be involved for the machine learning model to provide better recommendation.

Regarding claim 3 (depends on claim 1), Macedo fails to explicitly disclose the method wherein the training schedule includes weather conditions at times and locations of the appointments.  
However, in a similar field of endeavor Penner discloses a method for cloth recommendation (abstract). In addition, Penner discloses the method wherein the training schedule includes weather conditions at times and locations of the appointments ([0006, 0026, 0075 – 0077, 0080], claim 34). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and the training schedule includes weather conditions at times and locations of the appointments. The motivation for doing this is that the application of Macedo can be extended that more factors can be involved for the machine learning model for recommendation.

Regarding claim 7 (depends on claim 1), Macedo fails to explicitly disclose the method wherein the recommendation identifies an object of clothing.  
However, in a similar field of endeavor Penner discloses a method for cloth recommendation (abstract). In addition, Penner discloses the method wherein the recommendation identifies an object of clothing ([0075 - 0077]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and the recommendation identifies an object of clothing. The motivation for doing this is that the application of Macedo can be extended that more objects can be involved for the machine learning model.

Regarding claim 10, Macedo discloses a method (abstract) comprising: 
detecting an upcoming appointment from a user schedule page 125, section 3.2 “Content-aware”, an event for a user schedule is received; also page 127, section 4.1.2 talked about event schedule, and retrieve); 
identifying a geographic location based on the upcoming appointment (page 125, section 3.3 “Location-aware”); 
generating a recommendation of an object for the upcoming appointment based on a machine-learning model, the machine-learning model trained using appointments from a training schedule (page 126, section 3.5, using above mentioned content and location aware factor to train a model to provide a recommendation; page 127, section 4.1.2 – 4.1.3, for generating recommendations); and 
outputting the recommendation in a user interface (page 127, section 4.1.2 – 4.1.3, recommendations are ranked and top 10 recommendations are provided/outputted to user).  
	However, Macedo fails to explicitly disclose the method is implemented by a computing device comprising: a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations: determining a weather condition based on a time and the geographic location associated with the upcoming appointment; and the machine-learning model trained using corresponding weather conditions.
However, in a similar field of endeavor Penner discloses a method for cloth recommendation (abstract). In addition, Penner discloses the method the method is implemented by a computing device ([0006 – 0008, 0076], personal computer) comprising: a processing system ([0006 – 0008, 0076], processor); and a computer-readable storage medium having instructions stored thereon ([0006 – 0008, 0076], storage) that, responsive to execution by the processing system, causes the processing system to perform operations: 
determining a weather condition based on a time and the geographic location associated with the upcoming appointment ([0006, 0026, 0075 – 0077, 0080], claim 34); and 
the machine-learning model trained using corresponding weather conditions ([0075 – 0077, 0080, 0092 - 0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and implement the method by a computing device comprising: a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations: determining a weather condition based on a time and the geographic location associated with the upcoming appointment; and the machine-learning model trained using corresponding weather conditions. The motivation for doing this is that the application of Macedo can be substantialized and extended that more objects can be involved for the machine learning model to provide better recommendation.

Regarding claim 14 (depends on claim 10), Penner discloses wherein the corresponding weather conditions correspond to geographic locations associated with the appointments from the training schedule ([0006, 0026, 0075 – 0077, 0080, claim 34]).  

Regarding claim 16, it is corresponding to claim 10, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 10.

Regarding claim 18 (depends on claim 16), Macedo discloses the method further comprising identifying a geographic location and time based on the upcoming appointment and wherein the determining is based on the geographic location and the time (section 3.3 “Location-aware”, section 3.4 “Time-aware”)).  

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo in view of Penner, and in further view of Schultz et al. (US Patent 9,329,762), hereinafter referred as Schultz.

Regarding claim 2 (depends on claim 1), Shah disclosed the method wherein the training of the model is based on recognized objects at which the digital images are captured ([0011 – 0012, 0044, 0056]).  
However, Macedo in view of Penner fails to explicitly disclose the method wherein the model is based on times, and locations at which the digital images are captured.  
However, in a similar field of endeavor Schultz discloses a method for machine learning based on images captured (abstract). In addition, Schultz discloses the method wherein the model is based on times, and locations at which the digital images are captured (col. 37, lines 46 - 67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and the model is based on times, and locations at which the digital images are captured. The motivation for doing this is that the application of Macedo can be extended that more factors can be involved for the machine learning model for recommendation.

Regarding claim 17, it is corresponding to claim 2, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 2.

Claims 4 – 6, 8, 11 – 13, 15 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo in view of Penner, and in further view of Spivack (US Patent Application Publication 2013/0293580, IDS).

Regarding claim 4 (depends on claim 1), Macedo in view of Penner fails to explicitly disclose the method wherein the recommendation is output as augmented reality content.  
However, in a similar field of endeavor Spivack discloses a method for selecting targets in an augmented reality environment (abstract). In addition, Spivack discloses the method wherein the display is output as augmented reality content (Fig. 5A, [0118 – 0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and the display is output as augmented reality content. The motivation for doing this is that the application of Macedo can be extended that more advanced technology can be combined.

Regarding claim 5 (depends on claim 4), Spivack disclosed the method wherein the augmented reality content is output in the user interface along with a direct view of a physical environment of the computing device (Fig. 5A, [0118 – 0120]).  

Regarding claim 6 (depends on claim 5), Spivack disclosed the method wherein the direct view is part of a live feed (Fig. 5A, [0118 – 0120]).  

Regarding claim 8 (depends on claim 7), Macedo in view of Penner fails to explicitly disclose the method wherein the recommendation of the other object of clothing is selectable via the user interface for purchase from a service provider system via a network.  
However, in a similar field of endeavor Spivack discloses a method for selecting targets in an augmented reality environment (abstract). In addition, Spivack discloses the method wherein the other object of clothing is selectable via the user interface for purchase from a service provider system via a network (Fig. 5A, [0118 – 0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo, and the other object of clothing is selectable via the user interface for purchase from a service provider system via a network. The motivation for doing this is that the application of Macedo can be extended that more advanced technology can be combined.
 
Regarding claims 11 – 13 and 15, they are corresponding to claims 4 – 6 and 8, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 4 – 6 and 8.

Regarding claims 19 - 20, they are corresponding to claims 4 – 5, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 4 – 5.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo in view of Penner, in further view of Spivack and Hosein et al. (US Patent Application Publication 2012/0188147, IDS).

Regarding claim 9 (depends on claim 8), Macedo in view of Penner and Spivack fails to explicitly disclose the method wherein the object of clothing is available via an online auction.  
However, in a similar field of endeavor Hosein discloses a method for displaying content on multiple networked devices (abstract). In addition, Hosein discloses the method wherein the object of clothing is available via an online auction ([0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Macedo in view of Penner and in further view of Spivack, and the object of clothing is available via an online auction. The motivation for doing this is that the application of Macedo can be extended that more applications can be combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668